IN THE COURT OF APPEALS OF IOWA

                                   No. 13-1819
                            Filed December 10, 2014


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JOY RENAE MARTIN,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Gregory D. Brandt,

District Associate Judge.



       Joy Martin appeals her judgment and sentence for burglary of an

unoccupied motor vehicle. AFFIRMED.




       Mark C. Smith, State Appellate Defender, and Robert Ranschau, Assistant

Appellate Defender, for appellant.

       Thomas J. Miller, Attorney General, Kyle Hanson, Assistant Attorney

General, John Sarcone, County Attorney, and Thomas De Sio, Assistant County

Attorney, for appellee.



       Considered by Danilson, C.J., and Doyle and Tabor, JJ.
                                           2


DOYLE, J.

       Joy Martin appeals, challenging the factual basis for her guilty plea to the

charge of burglary of an unoccupied motor vehicle. We affirm.

I.     Background Facts and Proceedings

       According to a police report, as a Drake University security guard

approached the parking lot of the security office, she noticed Joy Martin in a Jeep

that belonged to a fellow security guard. The guard asked Martin what she was

doing in the vehicle. Martin did not answer but took off walking in an alley. The

guard stopped Martin and called police. When police arrived, Martin was angry

and “saying rude things to everybody.”          She stated she was in the vehicle

because she was homeless and looking for food or money. The guard who

owned the Jeep did not believe anything had been taken from the vehicle. He

also stated he did not know Martin. Martin was arrested and transported to the

Polk County Jail.

       The State charged Martin by trial information with one count of burglary of

an unoccupied motor vehicle, in violation of Iowa Code section 713.6A(2) (2013),

an aggravated misdemeanor. Martin filed a written Alford plea of guilty1 to this

charge. The district court accepted the plea after a hearing, sentenced Martin to

two years of incarceration, suspended the sentence, and placed Martin on

probation for two years.

       Martin now appeals.        She contends her counsel was ineffective in

permitting her to plead guilty to an offense lacking a factual basis in the record.

1
  See North Carolina v. Alford, 400 U.S. 25, 37 (1970) (upholding a variation of a guilty
plea in which a defendant does not admit participation in the acts constituting the crime
but consents to the imposition of a sentence).
                                          3


II.    Error Preservation and Standard of Review

       Generally, a defendant’s failure to file a motion in arrest of judgment bars

a direct appeal of the conviction. Iowa R. Crim. P. 2.24(3)(a). But this failure

does not bar a challenge to a guilty plea if the failure to file a motion in arrest of

judgment resulted from ineffective assistance of counsel. State v. Rodriguez,

804 N.W.2d 844, 848 (Iowa 2011).          We therefore proceed to the merits of

Martin’s ineffective-assistance-of-counsel claim, which we review de novo. See

State v. Finney, 834 N.W.2d 46, 49 (Iowa 2013).

III.   Discussion

       To prevail on her claim of ineffective assistance of counsel, Martin must

show counsel (1) failed to perform an essential duty and (2) prejudice resulted.

See State v. Fountain, 786 N.W.2d 260, 265-66 (Iowa 2010). Although claims of

ineffective assistance of counsel are generally preserved for postconviction relief

proceedings, if the record is adequate to permit a ruling, we may consider these

claims on direct appeal. Finney, 834 N.W.2d at 49. Neither party suggests we

preserve Martin’s ineffective-assistance claim for a postconviction proceeding,

and we find the record adequate to address the claim on direct appeal.

       It is axiomatic that a trial court may not accept a guilty plea without first

determining the plea has a factual basis, and that factual basis must be disclosed

in the record. See id. at 61-62; see also Iowa R. Crim. P. 2.8(2)(b). If there is no

factual basis to support a defendant’s guilty plea and the defendant’s counsel

permits the defendant “to plead guilty and waive his right to file a motion in arrest

of judgment” anyway, that counselor renders the defendant ineffective

assistance. See State v. Ortiz, 789 N.W.2d 761, 764-65 (Iowa 2010) (holding
                                             4


that under those circumstances, “counsel violates an essential duty” and

“[p]rejudice is presumed”). Accordingly, in this case, if a factual basis existed in

the record to support Martin’s guilty plea, her counsel was not ineffective for

allowing her to plead guilty and for not filing a motion in arrest of judgment; if a

factual basis does not exist, counsel was ineffective. See id.

          We determine whether a factual basis existed by considering “the entire

record before the district court” at the guilty plea hearing. Finney, 834 N.W.2d at

62. To determine whether a factual basis exists, we may examine statements

made by the defendant and prosecutor at the guilty plea hearing, the minutes of

testimony, and the presentence investigation. State v. Velez, 829 N.W.2d 572,

576 (Iowa 2013). “Our cases do not require that the district court have before it

evidence that the crime was committed beyond a reasonable doubt, but only that

there be a factual basis to support the charge.” Finney, 834 N.W.2d at 62; see

also Ortiz, 789 N.W.2d at 768; State v. Keene, 630 N.W.2d 579, 581 (Iowa 2001)

(finding district court need not extract a confession from the defendant; it need

only be satisfied the facts support the crimes, not necessarily the defendant’s

guilt).

          Martin seizes upon the police officer’s case investigation report which

identifies the crime as an “attempted” burglary. He then asks: “[W]as Martin

actually inside an occupied2 structure, i.e., having entered? Was she looking in

the occupied structure, i.e., about to or attempting to enter? Had she merely

opened the passenger door?” The police officer’s characterization of the crime

does not cast doubt on the factual basis for Martin’s plea. The police report

2
    Martin obviously meant to say “unoccupied.”
                                            5


clearly states the Drake security guard witnessed Martin “in” the Jeep.            The

guard asked Martin what she was doing “in” the vehicle. After police arrived at

the scene, Martin stated she was “in” the vehicle because she was “homeless

and hungry” and “looking for food or money.” Further, the police report indicates

the “Method Used” was “Enter,” and “Point of Entry” was “Vehicle passenger

door.”

         Clearly, the record before the district court provided sufficient factual basis

to support Martin’s Alford plea to burglary of an unoccupied motor vehicle.

Therefore, Martin’s counsel did not render ineffective assistance by allowing her

to plead guilty to the offense. Consequently, we affirm Martin’s judgment and

sentence for burglary of an unoccupied motor vehicle.

         AFFIRMED.